Title: William Lambert to Thomas Jefferson, 14 November 1811
From: Lambert, William
To: Jefferson, Thomas


          
                  Sir, 
                   
                     City of Washington, November 14th 1811.
          
		  
		  
		  
		  
		  
		  
		  
		  
		  
		  
		   
		   
		  The President of William and Mary college having lately sent me the result of your observations of the solar eclipse of Septr 17th at Monticello, I have calculated the longitude from Greenwich, using the first and last contacts, which will always give a near approximation to the truth, if the apparent times and latitude of the place have been correctly ascertained. I have taken great pains to find all the elements accurately by various
			 rules, and have never, in any previous computation, discovered so great a variance in the time of true conjunction, found from the beginning and End of an eclipse or occultation. It will readily
			 occur to you, that if there be an error in the 
                  
                  
                  
                   apparent times, the Moon’s parallaxes, and consequently the true difference of longitude of Sun and Moon, will be proportionably affected. Permit me to remark, that a repetition of the process, using the longitude found, instead of the estimated
			 longitude, would be advisable, in which case, the altitude and longitude of the nonagesimal, and the parallaxes in longitude and latitude would be obtained with greater certainty, and one, among the rules I have given, might be sufficient for each. If it be contemplated to find the
			 longitude from the internal contacts, the difference of the Sun and Moon’s semidiameters instead of the sum, must be used for the purpose, and the difference of apparent longitude of Sun and Moon computed for those times, respectively; but I do not suppose it necessary, as the result already
			 obtained, is believed to be near the truth.
          From the data afforded by the same eclipse, the longitude
          
            
              
              °′″
            
            
              of the capitol in this city, is found to be
              76.57.51.907.
            
            
              Monticello
              
                        78.35.10.950.
            
            
              difference of longitude
              
                          1.37.19. 043.
            
          
          
          
          
          I am, Sir, with great respect, Your most obedient servant,
                  William Lambert.
        